Citation Nr: 1700987	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  09-12 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1985 to February 1988.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The case subsequently was transferred to the VA RO in Roanoke, Virginia.

In July 2012, the Board remanded for further development.  This matter was again remanded by the Board in September 2015 for additional development.  The Veteran's VA treatment records since May 2013 were obtained and an addendum VA medical opinion was provided in December 2015.  Thus, the RO substantially complied with the Board's September 2015 remand instructions and an additional remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1. The Veteran does not have a current diagnosis of left knee arthritis.

2. The Veteran's current left knee disability is not the result of an injury or disease incurred in or aggravated by active military service, or secondary to his service-connected right knee disability.


CONCLUSION OF LAW

The criteria for service connection for a left knee disability, to include as secondary to a service-connected right knee disability, have not been met.  38 U.S.C.A. 
§§  1101, 1112, 1113, 1131, 1137, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection

The Veteran claims service connection for a left knee disability.  In his January 2009 notice of disagreement, he contended that he was told that he had arthritis of the knees, and that his knees hurt all the time.  In his April 2009 substantive appeal, he maintained that running on asphalt during service "caused pain and problems that I still have to this day," and that he started having knee pain within eighteen months of starting service.  In a November 2016 appellate brief, the Veteran's representative asserted that the Veteran's current left knee disability is due to his service-connected right knee disability. 

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Additionally, service connection may be established by presumption pursuant to 38 C.F.R. § 3.303(b).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In this case, the Veteran contends that he has arthritis, which is included among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the Board will analyze whether 38 C.F.R. § 3.303(b) applies.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the showing of a "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  Id.  If a condition noted during service is not shown to be chronic then, generally, a showing of "continuity of symptoms" after service is required.  Id.

Presumptive service connection may also be established for certain chronic diseases, including arthritis, where a veteran had ninety days or more of active service and the disorder manifested to a degree of ten percent or more within one year from separation of service.  Such diseases shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 C.F.R. 
§ 3.307. 

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

Before deciding a claim, the Board is required to evaluate all relevant evidence on appeal, including lay and medical evidence.  See 38 U.S.C.A. § 7104(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Lay evidence may be competent and sufficient to establish a claim for service connection.  Specifically, lay evidence may be sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, a layperson is competent to report the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that a veteran is competent to report on that of which he or she has personal knowledge).  

The Board must then determine whether the evidence is credible or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of the relevant evidence, the Board must weigh its probative value.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran's service treatment records show that he sought treatment multiple times for right knee symptoms.  In April 1987, he was diagnosed with right knee medial meniscus tear and symptomatic medial patella plica.  

The Veteran's service treatment records include a May 1985 left knee complaint.  He reported at that time that he had the same injury a month ago.  The Veteran was diagnosed with lateral collateral ligament (LCL) strain and instructed on self-care protocols, including running at his own pace for three days.  In his January 1988 report of medical history, the Veteran answered in the affirmative in response to an inquiry whether he had a "trick" or locked knee.  The physician's assistant's note at the end of that record clarified that the reference to a locked knee alluded to the Veteran's right knee pain "with running P.T."  The Veteran's January 1988 separation examination noted that the Veteran's musculoskeletal system was normal.

The Veteran's VA treatment records show that from November 2007 to November 2015, he regularly complained of and sought treatment for bilateral knee pain.  

In August 2008, the Veteran was afforded a VA examination for his claimed bilateral knee condition.  He reported that his bilateral knee condition began in 1987 as a result of running during service, and that he was told during service that he had arthritis in his knees.  He stated that he had not seen an orthopedist for his knee condition, and that his condition had gotten progressively worse since its onset.  The examiner reviewed x-rays, which revealed early spurring at the upper pole of the left patella.  The examiner found that there were no constitutional symptoms of arthritis, and no radiographic or clinical evidence of significant bilateral knee pathology.  

A November 2010 VA treatment record shows that the Veteran was diagnosed with "[p]atella femoral syndromes of chondromalacia patellas bilateral, chronic."  

In July 2012, the Veteran was afforded a second VA examination pursuant to the Board's July 2012 remand.  The Veteran reported that he had hurt his knees in service while running, and that he had received knee injections during service.  He also reported that he did not get any care for his knees again "until 6 years ago."  The examiner diagnosed the Veteran with bilateral patellar femoral syndrome.  The examiner also reviewed imaging studies of the Veteran's knees, and noted that "degenerative or traumatic arthritis is not documented." 

In May 2013, the RO requested an addendum medical opinion regarding whether there was a nexus between the Veteran's current left knee disability and service.  In a June 2013 addendum medical opinion, the VA examiner opined that the Veteran's current left knee disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  He reasoned that, after service, the Veteran was diagnosed with chondromalacia patellae, which could be the result of plica syndrome; however, the Veteran did not have plica syndrome of the left knee.  He also explained that the Veteran's left knee images were normal.

In 2013, the Veteran continued to seek treatment regularly for his bilateral knee pain at the VA.  In July 2013, a VA orthopedic surgeon diagnosed the Veteran with left quadricep tendonitis.  

In May 2014, a VA physician noted that the Veteran had bilateral knee osteoarthritis.  In November 2014, the Veteran complained of bilateral knee pain that had lasted for more than one year, and reported that the "pain [was] always there."  In that record, the Veteran's list of active medical problems included degenerative joint disease and bilateral knee arthralgia.

In May 2015, after examining the Veteran's knees, a VA physician found that the Veteran had early spurring at the upper pole of the left patella.  The physician also concluded that an examination of both knees did not demonstrate an acute bone injury, and that there were no focal destructive bone or joint lesions.  Another May 2015 VA treatment record lists bilateral knee osteoarthritis among the Veteran's diagnoses.  A May 2015 VA orthopedic physician assistant's note stated that the Veteran had degenerative joint disease in the right knee, but did not include any such diagnosis of the left knee.  Similarly, a VA provider's September 2015 discussion of the Veteran's military history noted that the Veteran had right knee osteoarthritis attributed to repetitive stress during service, but did not mention left knee osteoarthritis. 

In December 2015, a VA examiner provided an addendum medical opinion pursuant to the Board's September 2015 remand.  The examiner comprehensively reviewed the Veteran's claims file, lay statements, and current medical literature.  He opined that it was less likely than not that the Veteran's left knee disability was related to, caused by, and/or aggravated by his service-connected right knee disability and/or time in military service.  He agreed with the June 2013 VA examiner's reasoning that, after service, the Veteran was diagnosed with chondromalacia patellae, which can be the result of plica syndrome; however, the Veteran did not have plica syndrome of the left knee.  The December 2015 VA examiner also agreed with the June 2013 VA examiner's opinion that the Veteran's left knee images were normal.  

Furthermore, the December 2015 VA examiner explained that "...current medical and orthopaedic literature lack anatomical and/or biomechanical medically-based, clinical data to support a nexus for contralateral knee condition due to ipsilateral chondromalacia patellae knee condition."  He also referred to the respective clinical findings of the August 2008 and July 2012 VA examinations, as well as the Veteran's 2013 radiographs showing no evidence of degenerative joint disease. 

After a full review of the record, the Board finds that the claim must be denied.

Initially, the Board does not find that the Veteran is entitled to presumptive service connection.  Although he contends that he currently has left knee arthritis, the more probative medical evidence indicates that is not the correct diagnosis.  There are various references in the Veteran's VA treatment records to bilateral osteoarthritis and degenerative joint disease.  However, to the extent that they refer to the Veteran's left knee condition, it is clear that they are based on the Veteran's lay reports of his own medical history, and unsupported by objective clinical findings or medical evidence.  Indeed, after reviewing the medical evidence, the August 2008, July 2012, and December 2015 VA examiners found that the Veteran did not have left knee arthritis or degenerative joint disease.  A diagnosis of arthritis is based on x-ray findings, and the medical professionals that have reviewed the x-rays here agree they do not show arthritis.

The Board finds the August 2008 and July 2012 VA examinations and the December 2015 VA addendum medical opinion more probative.  The August 2008 VA examiner explicitly considered all evidence and still found no constitutional symptoms of arthritis.  Moreover, the July 2012 VA examiner reviewed imaging studies of the Veteran's knees before finding no evidence of degenerative or traumatic arthritis.  The December 2015 VA examiner comprehensively reviewed the Veteran's claims file before adopting the finding of a 2013 radiograph noting no evidence of degenerative joint disease.

The Veteran is not competent to self-diagnose arthritis.  Although lay persons are competent to provide opinions on some medical issues, the specific disability in this case, a musculoskeletal issue, falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011); Jandreau, 492 F.3d at 1376-77.  Musculoskeletal issues require specialized training and medical diagnostic testing for a determination as to diagnosis.  There are many different possible musculoskeletal issues, and a layperson is not competent to diagnose among them.  Therefore, the Board finds that the Veteran's statements of record cannot be accepted as competent evidence sufficient to establish that he currently has left knee arthritis.  

Moreover, the Board acknowledges the Veteran's post-service lay reports in various VA treatment records that, during service, doctors had told him that he had left knee arthritis.  However, the Board does not find those statements to be credible because they are unsupported by his service treatment records, which appear to be complete.  The January 1988 report of medical history and separation examination specifically inquire regarding knee symptoms and musculoskeletal problems, respectively.  Thus, the injury and symptoms involved ordinarily would have been recorded had they occurred at those times.  However, both records were negative for any complaints, diagnoses, or treatments of any left knee condition, including arthritis.  See Kahana , 24 Vet. App. at 438 (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

The Board additionally finds that the Veteran is not entitled to direct service connection for his left knee condition.  As explained below, the necessary legal element of a causal relationship between the Veteran's present left knee disability and left knee LCL strain incurred during service is missing in this case.

The Board finds the December 2015 VA addendum medical opinion to be of great probative value.  Indeed, the examiner considered the Veteran's lay statements, the Veteran's claims file, and current medical literature before concluding that it was less likely than not that the Veteran's current left knee disability was related to, caused by, and/or aggravated by his time in service.  The examiner's negative nexus opinion was supported by a medical rationale and was consistent with the verifiable facts regarding the Veteran's contentions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  Although the examiner inaccurately stated that the Veteran never had left knee complaints or treatment during service, that was merely one of multiple reasons for the negative nexus opinion.  The examiner also reasoned that the Veteran was diagnosed with chondromalacia patellae, which can be the result of plica syndrome; however, the Veteran did not have plica syndrome of the left knee.  He also explained that the Veteran's left knee images were normal.  Furthermore, the 2013 opinion reached the same conclusion - that the left knee condition is not related to service.

The Board recognizes the Veteran's April 2009 statements that his knee pain began within eighteen months of starting service, and that running on asphalt during service "caused pain and problems that I still have to this day."  Although he is competent to testify as to events that occurred in military service and his left knee symptoms, he is not competent to conclude that his in-service left knee LCL strain is connected to his current left knee diagnoses, including patellar femoral syndrome and quadriceps tendonitis.  See Kahana, 24 Vet. App. at 434; Jandreau, 492 F.3d at 1376-77.  Musculoskeletal issues are not susceptible to lay opinions on etiology.  Therefore, the Board finds that the Veteran's statements of record are not competent evidence sufficient to establish a nexus between his current left knee disability and his left knee LCL strain in service.

The Board also acknowledges the Veteran's November 2014 statement that his bilateral knee pain was "always there."  Although the Veteran is competent to report left knee symptoms, their duration, and their onset, the Board does not find that statement to be credible.  The earliest post-separation medical records in the claims file recording left knee complaints are dated November 2007, about nineteen years after the Veteran's separation from service.  The fact that he did not seek medical care for his left knee pain until many years after service weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330, 1334 (Fed. Cir. 2000).  Furthermore, on separation, when questioned about his knee symptoms, the Veteran reported right knee pain, but not left knee pain, which weighs heavily against any argument he makes now that the left knee pain was continuous during and after service.

Finally, the Veteran is not entitled to service connection on a secondary basis.  For the reasons discussed above, the Board finds the December 2015 VA addendum medical opinion concluding that it was less likely than not that his current left knee disability was related to, caused by, and/or aggravated by his service-connected right knee disability to be of great probative value.  

The Board acknowledges the Veteran's November 2016 assertion that his current left knee disability is due to his service-connected right knee disability.  However, as discussed above, lay persons are not competent to render a nexus opinion on such musculoskeletal issues.  Kahana, 24 Vet. App. at 434; Jandreau, 492 F.3d at 1376-77.  The Board finds that the December 2015 VA addendum medical opinion is more probative than the Veteran's lay statements regarding nexus.

In summary, VA medical opinions, taken in their totality, and the lack of any post-separation documentation of left knee complaints or treatment until 2007, weigh heavily against the Veteran's claim.  The necessary legal element of a causal relationship between the present disability and the injury incurred or aggravated during service, or between the present disability and the service-connected disability, is absent in this case.  See generally Shedden, 381 F.3d at 1167; 38 C.F.R. § 3.310.  

Accordingly, service connection for the claimed disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.

II. Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify the Veteran was satisfied in a letter of May 2008.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA treatment records have been obtained.  

The Veteran was afforded VA examinations in August 2008 and July 2012, and subsequent VA addendum medical opinions.  The most recent VA addendum medical opinion was provided in December 2015 pursuant to the Board's September 2015 remand.  That addendum medical opinion was adequate because it was prepared by an appropriate medical professional, was based upon consideration of the Veteran's record, history, and symptomatology, and included the necessary objective findings.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In October 2013 and January 2014, the Veteran reported to VA medical providers that he had applied for Social Security disability benefits multiple times and was denied.  The Board finds that a remand to obtain the Veteran's Social Security records would result in additional delay without having a reasonable chance of benefiting the Veteran's claim, and that it is unnecessary in this case.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  VA's duty to assist is limited to obtaining relevant records.  Relevant records are "those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim."  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2009).  There is no reasonable possibility that the Veteran's Social Security records would help the Veteran substantiate his claim because he has not alleged that they contain any evidence of a positive nexus between his left LCL strain in service and his current left knee disability, or between his current left knee diability and his service-connected right knee disability.  He has also not stated those records would show any treatment for the left knee earlier than that already shown in the record.

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for a left knee disability, to include as secondary to a service-connected right knee disability, is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


